Broyles, P. J.
1. The original petition, construed (as it must be) most strongly against the pleader, is an action against the - railway company to recover for an unlawful conversion of the plaintiff’s property. The amendment allowed by the court, over tlie timely and appropriate objections of the defendant, changed the suit into one for damages for an unreasonable delay in delivering shipments. As this amend- - ment introduced a new cause of action, the court erred in allowing it.
2. The error in allowing the amendment to. the petition rendered the further proceedings in the case nugatory.

Judgment reversed.


Bloodworth and Harwell, JJ., eoneur.

The allegations as to the first shipment were amended by adding that the plaintiff refused to accept the goods and pay the freight and • storage thereon, as the goods were then valueless to him. The allegations as to the second shipment were amended by adding that the plaintiff refused to accept the goods because they were then of no value to him, and refused to pay the storage charges because they were illegal; that the freight and storage charges amounted to more than the goods were worth at that time. The plaintiff further amended by striking paragraphs 8 and 10, quoted above, and by adding: “This action is for damages for unreasonable delay in delivering the goods aforesaid.” The court allowed the amendments over the objection of the defendant that the plaintiff thereby undertook to change an action for conversion into an action for unreasonable delay, and thereby introduced a new cause of action. A demurrer to the petition as amended was overruled, and the defendant excepted, assigning error’on each of the rulings stated.
Gumming & Harper, for plaintiff in error.
Henry ■C. Roney, contra.